Citation Nr: 0421040	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  02-00 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for 
neurofibromatosis and associated acoustic neuromas.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from December 1983 
to June 1992.

This matter arises before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, that denied 
the above claims.  In May 2002, the claims file was 
permanently transferred to the RO in Boise, Idaho.

The claim of service connection for bilateral hearing 
loss, to include as secondary to service-connected 
neurofibromatosis with associated acoustic neuromas, 
is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
veteran if further action is required.


FINDINGS OF FACT

1.  In a March 1993 decision, the RO denied 
entitlement to service connection for hearing loss.

2.  The veteran filed his claim to reopen in October 
2000.

3.  Evidence submitted since the March 1993 RO 
decision is so significant that it must be considered 
to fairly decide the merits of the claim.
 
4.  The veteran's neurofibromatosis with associated 
acoustic neuromas began during active service.




CONCLUSIONS OF LAW

1.  The March 1993 RO decision denying entitlement to 
service connection for hearing loss is final.  
38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  The evidence submitted since the RO's March 1993 
decision is new and material; thus, the claim of 
service connection for hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2002) (applicable to claims filed prior to August 29, 
2001).

3.  Neurofibromatosis with associated acoustic 
neuromas was incurred in  service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence to reopen a claim of 
entitlement to service connection for bilateral 
hearing loss

VA has satisfied its duty to notify and assist the 
veteran to the extent necessary to allow for a grant 
of the claim and that any failure in VA's duty to 
notify and assist is moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

In March 1993, the RO denied service connection for 
hearing loss, and that decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).  To reopen a claim which has been previously 
denied and which is final, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2002) (applicable to claims filed prior to 
August 29, 2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which 
the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's 
injury or disability. Hodge, 155 F.3d at 1363.

As noted above, in March 1993 the RO denied 
entitlement to service connection for hearing loss.  
At that time, the record did not contain competent 
evidence that the veteran suffered from hearing loss, 
as defined in VA regulation.  The RO accordingly 
denied the claim due to the lack of a current 
disability.

The evidence received subsequent to March 1993 is 
presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992). See also Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).

The evidence presented since March 1993 includes the 
results of audiological testing that establishes the 
veteran currently suffers from hearing loss as defined 
by VA regulation.  For instance, the May 1999 VA 
audiological examination report includes pure tone 
threshold findings of 40 decibels or higher beginning 
at 3000 MHz in the right ear and beginning at 2000 MHz 
in the left ear.  See 38 C.F.R. § 3.385 (2003).

The Board finds that the evidence received since March 
1993 is new and material in that it provides competent 
evidence of a current hearing loss disability as 
defined by VA regulation.  This evidence is so 
significant that it must be considered to fairly 
decide the claim.  Accordingly, the claim of 
entitlement to service connection for bilateral 
hearing loss is reopened.

II.  Service connection for neurofibromatosis with 
associated acoustic neuromas

Again, the Board notes that VA has satisfied its duty 
to notify and assist the veteran to the extent 
necessary to allow for a grant of the claim and that 
any failure in VA's duty to notify and assist is moot.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or 
aggravated by active military service, who was 
discharged or released under conditions other than 
dishonorable from the period of service in which the 
disease or injury was incurred, provided the 
disability is not the result of the person's own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically 
it means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service in the 
Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.

To prevail on the issue of service connection there 
must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay 
evidence of in- service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus 
between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In an April 2002 letter, treating physician Scott G. 
Newbold, M.D., stated that he removed in October 2000 
a cutaneous neurofibroma lesion from the veteran's 
right upper eyelid.  Dr. Newbold mentioned that he 
reviewed a May 1992 consultation report (presumably a 
service medical record) in which a "7mm flesh-colored 
soft papule on the right upper eyelid was noted."  It 
was Dr. Newbold's impression that the lesion he 
removed was the same lesion documented in the 
consultation report dated in May 1992, one month prior 
to service separation.  Private treatment records 
reflect continued treatment for residual symptoms of 
neurofibromatosis.  See, e.g., May 2002 statement from 
Robert Goodkin, M.D.

In sum, there is competent medical evidence showing 
that the veteran currently suffers from a 
neurofibromatosis disability that began in active 
military service.  Accordingly, the evidence supports 
a grant of entitlement to service connection.


ORDER

Service connection for neurofibromatosis with 
associated acoustic neuromas is granted.

New and material evidence having been presented, the 
claim of entitlement to service connection for 
bilateral hearing loss is reopened; to this extent 
only, the appeal is granted.


REMAND

A remand is required for compliance with VA's duty to 
assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's 
claim so that he is afforded every possible 
consideration.

VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West 2002); 38 C.F.R. § 3.159(c), (d) (2003).  
Although the claims file appears to have once 
contained the veteran's service medical records, those 
records are not in the claims file at this time.  VA 
must attempt to obtain the service medical records.

Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  The medical 
evidence establishes the veteran currently suffers 
from bilateral hearing loss.  The record also 
establishes that the veteran had significant noise 
exposure in service.  VA must consider whether post-
service hearing loss is related to in-service noise 
exposure or acoustic trauma.  See Hensley v.  Brown, 5 
Vet. App. 155, 164 (1993).  A medical opinion as to 
the etiology of the veteran's hearing loss is 
therefore indicated.

The Board notes that recent adjudication of the 
bilateral hearing loss claim has included 
consideration of whether hearing loss is causally 
related to acoustic neuromas.  In its evaluation of 
the medical evidence, the RO essentially acknowledges 
that the veteran's hearing loss is related to acoustic 
neuromas.  While the competent evidence indeed 
intimates that at least the right ear's hearing loss 
may be associated with neurofibromatosis, a medical 
opinion involving complete review of the claims file 
is necessary to clarify this matter.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. Inform the veteran (1) about 
the information and evidence not 
of record that is necessary to 
substantiate his service 
connection claim, to include on a 
secondary basis; (2) about the 
information and evidence that VA 
will seek to provide on his 
behalf; (3) about the information 
and evidence he is expected to 
provide; and (4) request or tell 
him to provide any evidence in his 
possession that pertains to the 
claim.

  
2.  Make arrangements to obtain the 
veteran's service medical records and 
associate those records with the claims 
file.

3.  After completing the above, 
schedule the veteran for a VA 
audiological evaluation.  The claims 
file must be made available to the 
examiner, and the examiner should 
indicate in the report if the claims 
file was reviewed.  The examiner should 
opine whether it is at least as likely 
as not (i.e., is there at least a 50 
percent probability) that the veteran's 
hearing loss had its onset during 
active service or is related to any in-
service disease or injury, to include 
neurofibromatosis and associated 
acoustic neuromas.  A rationale for any 
opinion expressed should be provided 
and include consideration of all 
identified sources of in-service and 
post-service noise exposure/acoustic 
trauma.

4.  The RO should then readjudicate the 
veteran's claim, with application of 
all appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
remains adverse to the veteran, he 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



